                                          Case 4:20-cv-08206-HSG Document 19 Filed 02/09/21 Page 1 of 1




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     JARVIS J MASTERS,                                     Case No. 20-cv-08206-HSG
                                   5                      Petitioner,                          CASE MANAGEMENT ORDER
                                   6               v.

                                   7     RON BROOMFIELD, Acting Warden,
                                         California State Prison at San Quentin,
                                   8
                                                          Respondent.
                                   9
                                              On January 19, 2021, the parties filed a Joint Case Management Statement. See Docket
                                  10
                                       No. 17. A case management conference was held on January 26, 2021. Upon consideration of the
                                  11
                                       Joint Case Management Statement and the parties’ representations at the case management
                                  12
Northern District of California
 United States District Court




                                       conference, the Court hereby orders as follows:
                                  13
                                              1.        Respondent shall lodge the state court record on or before March 31, 2021;
                                  14
                                              2.        Respondent shall file his answer on or before June 1, 2021;
                                  15
                                              3.        Petitioner shall file his traverse on or before July 1, 2021;
                                  16
                                              4.        Petitioner shall file his motion for evidentiary hearing on or before October 1,
                                  17
                                                        2021;
                                  18
                                              5.        Respondent shall file his response to the motion for evidentiary hearing on or
                                  19
                                                        before November 1, 2021; and
                                  20
                                              6.        Petitioner shall file a reply on or before November 15, 2021.
                                  21
                                       The parties shall meet and confer following the filing of Petitioner’s traverse. If the parties jointly
                                  22
                                       conclude that some deviation from the above schedule is required, then the parties shall promptly
                                  23
                                       file a request for a case management conference. See Local Habeas Rule 2254-29(d) & (e).
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: 2/9/2021
                                  26
                                                                                          ______________________________________
                                  27                                                      HAYWOOD S. GILLIAM, JR.
                                                                                          United States District Judge
                                  28
